Case 7:20-cv-00364 Document 1-3 Filed on 11/11/20 in TXSD Page 1 of 3 Etectronically Submit

10/1/2020 9:42,
poop ee
CL-20-3681-D Ceepted’ by: Mima Nava
MARIANO ANDRADE HERRADA § IN THECOUNTY COURT
§
§
VS. §
§  ATLAWNO.__
§
§
SALIM HIRMIZ and §
OVIE SERVICES, INC. § HIDALGO COUNTY, TEXAS

PLAINTIFF’S ORIGINAL PETITION WITH REQUEST FOR
DISCLOSURE AND OTHER DISCOVERY REQUESTS

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW MARIANO ANDRADE HERRADA, hereinafter referred to as
“Plaintiff”, complaining of SALIM HIRMIZ AND OVIE SERVICES, INC., hereinafter
sometimes referred to as “Defendants”, and would respectfully show unto the Court the following:

L
Discovery Control Level

This case will be governed by Discovery Control Level 2.

i.
Parties

Plaintiff resides in Hidalgo County, Texas.

Defendant, SALIM HIRMIZ, is an individual who resides in Macomb County, Michigan,
and may be served with process by serving his at his residence at 25180 Ryan Road, Warren,
Michigan 48091 or wherever found. |

Defendant, OVIE SERVICES, INC., is incorporation doing business in the State of Texas

in the County of Hidalgo, Texas, and may be served with process by serving their agent of service
Stephanie Carver at 46450 Erm Drive, Macomb, Michigan 48042 or wherever found.

Ti.

 
Case 7:20-cv-00364 Document 1-3 Filed on 11/11/20 in TXSD Page 2 of SlEectronically Submit

10/1/2020 9:42.
Hidalgo County Cl

CL-20-3 681-D Accepted by: Alma Nava

Venue
Venue of the above-styled cause is proper in Hidalgo County pursuant to the provisions of
§15.001 and §15.002, of the TEX. CIV. PRAC. & REM. CODE, in that the event giving rise to
the claim occurred in Hidalgo County, Texas. .
THERE IS NO DIVERSITY OF JURISDICTION. The Defendant OVIE
SERVICES, INC., conducts business in The State of Texas and the event giving rise to the
claim occurred in Hidalgo County, Texas.

IV.
Factual Allegations

On or about October 1", 2018, Plaintiff, MARIANO ANDRADE HERRADA was the
driver of a 2004 International 4000 Trailer with registered (VIN JHTMKAAL14H663985) and
was parked inside the yard at the 9600 block of South International Boulevard facing north next
to trailer in the City of Pharr, Hidalgo County, Texas. Defendant, SALIM HIRMIZ, was
operating 2016 white Volvo TT (VIN 14V4NC9EH1GN937683), negligently entrusted to him by
Co-Defendant OVIE SERVICES, INC. At approximately the same time, Defendant SALIM
HIRMIZ was traveling westbound inside the yard of the 9600 block of South International
Boulevard towing a MFG Utility Trailer. Defendant was making a left turn inside the yard, turned
improperly-cut corner on left negligently struck Plaintiff MARIANO ANDRADE HERRADA
vehicle’s left front with Defendant vehicle’s left back side. Because of Defendant SALIM
HIRMIZ’ wanton inattention and the duties imposed on motor vehicle operators, Plaintiff has

sustained bodily injuries and suffered mental anguish.
Case 7:20-cv-00364 Document 1-3 Filed on 11/11/20 in TXSD Page 3 of 3 tiectronicany suom

10/1/2020 9:42.
Hidalgo County Cl

CL-20-36841-D Accepted by: Alma Nava

Vv.
Causes of Action

The incident in question and some of the resulting damages as set forth below were caused
by the negligence of SALIM HIRMIZ, whereby she was negligent in the following respects:

a. In failing to keep such proper lookout as an ordinary person of ordinary prudence would
have kept under the same or similar circumstances;

b. In driver inattention;

c. In failing to apply brakes timely and properly;

d. In ramming into the Plaintiff's vehicle.

The above-described incident and resulting damages as set forth below were caused by the
acts and omissions of Defendants.

Each of the aforementioned negligent acts or omissions of these Defendants constitutes
negligence and negligence per se and was the proximate cause of the collision and of the resulting
damages and injuries to Plaintiff. Further said negligent acts institute negligence per se.

Additionally, Defendant, SALIM HIRMIZ?’ unexcused breach of the duties imposed by
Texas Transportation Code Sec. 545.103. SAFELY TURNING. An operator may not turn the
vehicle to enter a private road or driveway, otherwise turn the vehicle from a direct course, or
move right or left on a roadway unless movement can be made safely in compliance with law and
the duty of each person to use due care and sec. proximately caused the Plaintiff's injuries
described herein.

Causes of Action: Negligent Entrustment
(OVIE SERVICES, INC.)

The incident in question and resulting damages as set forth below were partly caused by

the negligent entrustment of Defendant OVIE SERVICES, INC., in that they allowed their
Case 7:20-cv-00364 Document1-3 Filed on 11/11/20 in TXSD Page 4 of 3 Letectronicany suomn

10/1/2020 9:42,
Hidalgo County Cl

CL-20-3681-D Accepted by: Aima Nava

vehicle to be driven by Defendant SALIM HIRMIZ, knowing he lacked the proper skills in

driving a vehicle on public roadways.

The above-described incident and resulting damages as set forth below were caused by the

acts and omissions of Defendant, OVIE SERVICES, INC.

VI.
Damages

AS a proximate result of the Defendants’ negligence, Plaintiff has had to make a claim for

the following damages:

(a)
(b)
(c)
(d)
(e)

. pain and suffering in the past and future;
mental anguish in the past and future;
physical disability in the past and future;
medical expenses in the past and future;

property damage;

Plaintiff is requesting the limits allowed by law of this Court as damages to satisfy the

causes of action herewith contained. Pursuant to Rule 47, Plaintiff is requesting monetary relief

over $200,000, but not more than $1,000,000.

Vil.

Pursuant to Rule 194, the Defendants named herein is requested to disclose, within fifty (50)

days of service of this request, the information or material described in Rule 194.2(a)-(1).

VOL.

Attached to this Original Petition you will find the following:

MP WN

Plaintiff's First Set of Interrogatories to the Defendant, SALIM HIRMIZ.
Plaintiffs Request for Production to the Defendant, SALIM HIRMIZ.

Plaintiff's Request for Admissions to the Defendant, SALIM HIRMIZ.

Plaintiff's First Set of Interrogatories to the Defendant, OVIE SERVICES, INC.
Plaintiff's Request for Production to the Defendant, OVIE SERVICES, INC.; and
Case 7:20-cv-00364 Document1-3 Filed on 11/11/20 in TXSD Page 5 of SI etectronicany ouviin

10/1/2020 9:42,
Hidaigo County Ci

CL-20-3681-D Accepted by: Alma Nava

6. Plaintiff's Request for Admissions to the Defendant, OVIE SERVICES, INC.

IX.
RULE 193.7 NOTICE

Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, Plaintiff hereby give
actual notice to Defendants that any and all documents, photographs and experts and witnesses
designated by Plaintiff, Defendants or any other party in response to written discovery,
supplemental discovery, amended discovery, and any and all depositions, may be used against the
producing Defendants at any special appearance, pretrial proceeding and/or at the trial of this
matter without the necessity of authenticating the documents.

XII. Spoliation

Plaintiff hereby requests and demands that the Defendants preserve and maintain all
evidence pertaining to any claim or defense related to the incident made the basis of this lawsuit,
or the damages resulting therefrom, including contracts, lists of donors, email, minutes of
meetings, memoranda, correspondence, financial records, diagrams, maps, photographs,
videotapes, audiotapes, recordings, invoices, checks, files, facsimiles, voice mail, text messages,
calendar entries, log books, or information related to the reference claim. Failure to maintain such
items will constitute “spoliation” of the evidence.

WHEREFORE, PREMISES CONSIDERED, Plaintiff MARIANO ANDRADE HERRADA,
requests that the Defendants, SALIM HIRMIZ and OVIE SERVICES, INC., be adjudged liable
to their as set forth above, and for all lawful pre-judgment and post-judgment interest, for costs of

court and for such other and further relief to which Plaintiff may be justly entitled.
Case 7:20-cv-00364 Document1-3 Filed on 11/11/20 in TXSD Page 6 of ST etectronically Supmit

10/1/2020 9:42,
Hidalgo County Cl

CL-20-3681-D Accepted by: Aima Nava

 

Respectfully Submitted,

RUSHING LEGAL, PLLC.

By: 4 Lf
S. Greg Rushin:
Texas Bar No. 24513772
9610 Long Point Road, # 300

Houston, Texas 77055
Telephone: 713-574-5969
Facsimile: 888-441-5188
gtesrushing@hotmail.com

ATTORNEY FOR PLAINTIFF
Case 7:20-cv-00364 Document 1-3 Filed on 11/11/20 in TXSD Page 7 of 31

CAUSE No, CL-20-3681-D

MARIANO ANDRADE HERRADA § IN THE COUNTY COURT
§
§
VS. §
§ ATLAWNO. __
§
§
SALIM HIRMIZ and §
OVIE SERVICES, INC. § HIDALGO COUNTY, TEXAS

PLAINTIFF’S FIRST SET OF INTERROGATORIES TO THE
DEFENDANTS, SALIM HIRMIZ AND OVIE SERVICES, INC -

TO: Defendant, SALIM HIRMIZ, at 25180 Ryan Road, Warren, Michigan 48091 or wherever

found or wherever found.

Defendant, OVIE SERVICES, INC., through their agent of service Stephanie Carver at

46450 Erb Drive, Macomb, Michigan, 48042, or wherever found.

A. INSTRUCTIONS

Please take notice that Plaintiff, MARIANO ANDRADE HERRADA, pursuant to Rule 197
of the Texas Rules of Civil Procedure, propounds the attached interrogatories to be answered by
Defendants, SALIM HIRMIZ and OVIE SERVICES, INC. You must answer these
Interrogatories fully, separately, in writing, and under oath, within fifty (50) days after service of this
Notice. Your answers to these Interrogatories may be offered into evidence at the trial of this matter.
You are also under a duty to supplement your answers to these Interrogatories in accordance with the
Texas Rules of Civil Procedure.

B. DEFINITIONS
1. "Documents": As used herein, the terms "documents" or "documents" shall include any

written, typed, printed, recorded, graphic or photographic matter or sound reproduction however
Case 7:20-cv-00364 Document 1-3 Filed on 11/11/20 in TXSD Page 8 of 31

CL-20-3681-D

produced or reproduced, shall include every copy where such copy contains any commentary,
marginal, or notations whatsoever that do not appear in the original, and shall mean any written, typed,
printed, recorded, graphic or photographic matter or sound reproduction however produced or
reproduced, including without limitation, all correspondence, agreements, contracts, summaries
and/or transcripts of communications, written communications, telegrams, memoranda, handwritten
notes, summaries of personal conversations and/or interviews, audio or video tape recordings, diaries,
calendars, all filings with any governmental body, documents demonstrating any application for
insurance, documents demonstrating authority or lack thereof, personnel files, policy files, checks,
claims, invoices, income tax returns and shall include every copy where such copy is not an identical
reproduction of the original or where such copy contains any commentary, marginal comment or
notation whatsoever that does not appear in the original.

Further, the terms "document" or "documents" shall include any document considered
privileged by you, which document shall be identified by type of document, general subject matter,
author, its present location and custodian, date and grounds alleged as authority for the claim of
privilege in order to assist Plaintiff and the Court in determining whether or not the claim of privilege
to such document is proper.

2. "Identify" or Identification":

(a) When used im reference to a person, "identify" or "identification" means to state his/her
full name, business and home phone number, and present or last known home address,
as well as employer and business address;

(b) When used in reference to a public or private corporation, governmental entity,
"identify" or "identification" means to state its full name, present or last known

business or operating address, the name of its chief executive officer, and the name
Case 7:20-cv-00364 Document 1-3 Filed on 11/11/20 in TXSD Page 9 of 31

(c)

(d)

(e)

CL-20-3681-D

and position of any individual connected with such entity or organization who has

knowledge of the information requested or who has been a party to any

communication involving the subject matier of this lawsuit or arbitration;

When used with respect to a document, "identify" or "identification" means to state its

date, author, subject or substance, all recipients thereof, the type of documents, its

present location, and the identify of each of its present custodians. In lieu of
identification of a document, you may attach a copy of such document to its answer;

When used with respect to an event, "identify" or "identification" means to include:

(1) A detailed description of the event or allegation at issue;

(2) The date or dates on which such event occurred, or, if the date or dates are not
known, then the time period involved in the events giving rise or relating to
the allegations;

(3) The name, address, phone numbers and affiliation of all persons involved in
the event or allegations; and

(4) The date, author, addressee or recipient and any type of document or any
document relating to or concerning such event or allegation.

When used in reference to an expert, "identify" or "identification" means to state that

expert's full name, phone number, and present or last known address, employer and

business address, educational history, employment history, academic or professional
honors or awards, degrees, achievements, treatises, articles, papers, journals, or
similar subject matter prepared, authored (or co-authored) by such expert, whether

published or no, and/or other matters of distinction. In lieu of the above, you may
Case 7:20-cv-00364 Document1-3 Filed on 11/11/20 in TXSD Page 10 of 31

CL-20-3681-D
provide a current resume or curriculum vitae that substantially provides the requested
information.
3. "Person" means any natural person, governmental agency, corporate entity, proprietorship,
partnership, corporation, and/or any other form of organization or association.
4. "Communication" means any document, oral statement, meeting or conference, formal or
informal, at any time or place, and under any circumstance whatsoever, whereby information

of any kind was transmitted in any manner whatsoever.

Respectfully Submitted,

RUSHING LEGAL, PLLC.

» Be

S. Greg Rus
Texas Bar NI
9610 Long Point Road, # 300
Houston, Texas 77055
Telephone: 713-574-5969
Facsimile: 888-441-5188

gregrushine@hotmail.com
ATTORNEY FOR PLAINTIFF

   

 

CERTIFICATE OF SERVICE
Thereby certify that on the date the Plaintiffs Original Petition was filed, a true and correct

copy of the foregoing Interrogatories were forwarded to Defendants together with Plaintiff's Original
Petition. Please see the return of service of process for dates of service of these Interrogatories on the

above-referenced Defendants.
S. GREG REPHING /
Case 7:20-cv-00364 Document 1-3 Filed on 11/11/20 in TXSD Page 11 of 31

CL.-20-3681-D
INTERROGATORIES
IDENTIFICATION

1. State the complete name and the business and residential address and telephone numbers of the
PERSON answering these interrogatories.

ANSWER:

1A. State the full name of Defendants, including every assumed name under which the Defendant
conducts business, and the nature of your association with each entity named below.

ANSWER:

1B. Is the party described in your answer to Interrogatory No. 1A the same Defendant who is a party
_ to the suit that is the subject of these Interrogatories?

ANSWER:
STATEMENT BY PLAINTIFF(S)

2. Please state whether or not the Plaintiff has made or given any statement(s), representations,
declarations, and/or admissions to the Defendants (including agents, or representatives) or any
other person or entity concerning the above cause or its subject matter and whether it is in
your possession, custody or control. If so, please attach a copy of any such statement(s) to
your answers to interrogatories.

ANSWER:
INVESTIGATION CONDUCTED

3. Please describe fully all investigations of the incident made the basis of this lawsuit
undertaken by you and/or by any agent or representative of yours and/or by any agent,
employee or representative of an insurance company, claims investigation or adjuster (other
than those that are privileged by law) including who conducted the investigation, when the
investigation was conducted and the results, findings or conclusions of said investigation. If
you are claiming privilege as to any investigation, based on its allegedly being done in
anticipation of litigation, describe specifically what you are relying on to establish that you
bad reason to believe the litigation would ensue, including what overt statements were made
by Plaintiff upon which you rely.

ANSWER:
Case 7:20-cv-00364 Document 1-3 Filed on 11/11/20 in TXSD Page 12 of 31

CL-20-3681-D
NET WORTH
4. State your "net worth" and identify all documents you have referred to or relied upon to
calculate your net worth,
ANSWER:

CONTENTION-EXAGGERATION OF COMPLAINTS

5. Do you contend that the Plaintiff has exaggerated any complaint, symptom, or impairment in
connection with the injuries alleged to have been sustained in this incident.

ANSWER:
MITIGATION OF DAMAGES

6. Do you contend that the Plaintiffhas done anything or failed to do anything that constitutes a
failure to mitigate damages? If so, please describe the basis of your contention and what
evidence exists to support same.

ANSWER:

CONTENTION - PREVIOUS OR SUBSEQUENT INJURY

7. If you have contend that the Plaintiff's injuries and/or damages were caused by some other
injury, disease or condition, either before or after the incident in question in this case, describe
in detail such pre-existing or subsequent disease, injury or condition.

ANSWER:

DEFENDANTS IN PREVIOUS SUITS

8. State the name and address of each person who has ever sued you or who has ever written or
caused to be written any letter to you threatening to sue you, other than the present case. State
the nature of the suit or threatened suit, the name of any attomey who represented you and
any other person in the suit and the final disposition of each. Also, state the style, cause
number, and court of each such suit.

ANSWER:
Case 7:20-cv-00364 Document 1-3 Filed on 11/11/20 in TXSD Page 13 of 31

CL-20-3681-D
CONTENTION - FACTS OF OCCURRENCE IN QUESTION

9. What is the Defendant's understanding or contention with respect to how the occurrence in
question occurred, and how and why Plaintiff sustained his injuries (including but not limited

to who was operating the vehicles and the names and addresses of all occupants of the vehicle
involved in the collision in question).

ANSWER:
STATEMENT BY DEFENDANTS

10. ‘If Defendants, Defendant’s corporate representative, employee or agent has given a statement
to anyone other than Defendant’s attomey, with respect to the occurrence in question, please
state the name, address and telephone number of the person to whom such statement was

given, the date on which the statement was given, the substance of such statement and whether
such statement was a written or an oral statement.

ANSWER:
CONTENTION OF RESPONSIBILITY OF OTHER PARTY

11. Does the Defendants contend that any other person or entity is responsible for any act or
omission which caused or contributed to cause the occurrence in question ot the alleged defect
or condition which Plaintiff alleges was a cause of the occurrence in question? If so, please
describe in detail what the Defendant's contention is.

ANSWER:
OWNER OF VEHICLES

12. Please state the full name and present address of the owner or owners of the vehicles which
were being operated at the time of the collision in question.

ANSWER:

PRIOR TO COLLISION

13. Please state where you had been just prior to the collision, where you were going at the time
of the collision, and the purpose of the trip.

ANSWER:
Case 7:20-cv-00364 Document 1-3 Filed on 11/11/20 in TXSD Page 14 of 31

CL-20-3681-D
TRAFFIC CITATION
14. _— Did you receive a traffic citation as a result of a moving violation? If so, state:

(a) The name and location of the court in which you were to appear on that
citation;

(b) The violations of law charged in that citation; and

(c) The date, place and manner (i.e. type of plea, bail, forfeit, trial, etc.) of
disposition of the citation.

ANSWER:

15. Do you, your attorneys or investigators or anyone acting on your behalf, have any maps,
charts, diagrams or photographs taken of the scene of this collision or any photographs taken
of any of the physical or mechanical objects or of the person(s) involved in this collision?

ANSWER:

16. If your answer to Interrogatory No. 15 above is in the affirmative, then answer the following:
. (a) Identify and describe each map, chart, diagram or photograph known to you;

(b) Attach a copy of each map, chart, diagram or photograph to your answers to these
interrogatories or indicate your willingness to allow Plaintiff, to inspect and copy or
photograph the same at Plaintiffs expense.

ANSWER:

17. Please state the dollar amount of any property damage that resulted to your vehicle
involved in the incident made the basis of this suit.

ANSWER:

18. Please identify any user names, screen names or other identities used on computer
sites, social media sites, and/or professional networking sites such as, but not limited to,
Facebook, MySpace, Twitter, and LinkedIn. Please note that deleting information from
these sites that is pertinent to this lawsuit may result in a spoliation claim.

ANSWER:
Case 7:20-cv-00364 Document 1-3 Filed on 11/11/20 in TXSD Page 15 of 31

CL-20-3681-D

19. State whether you have ever been convicted of or pled guilty to any crime, felony,
offense, or misdemeanor involving moral turpitude, whether you have been in any jail or
prison and, if so, give the name and location of any jail or prison in which you have been
confined. State whether you are presently on probation in connection with any
conviction and, if so, the name and location of your probation officer.

ANSWER:

20, Please state whether on the day of the incident you had consumed any alcoholic
beverage or drug of any kind. If so, please state:

a. The amount consumed;
b. Type of beverage or drug;
C. Location of the consumption of such beverage or drug;
d. The time of such consumption.
ANSWER:

21. Were you using a cellular or mobile telephone at the time of the incident in question? If

not, please identify the last time you used a cellular or mobile telephone prior to the time
of the incident.

ANSWER:
Case 7:20-cv-00364 Document 1-3 Filed on 11/11/20 in TXSD Page 16 of 31

CL-20-3681-D
THE STATE OF TEXAS = §
§ AFFIDAVIT
COUNTY OF §
BEFORE ME, the undersigned Notary Public in and for the State of Texas, on this day
personally appeared , known to me to be the person whose name is subscribed

hereto, who being first duly sworn in the manner provided by law, on oath stated as follows:

1. My name is . Tam over the age of eighteen (18) years, have
personal knowledge of, and am competent to testify to the facts set forth herein.

2. Ihave read the above interrogatories the answers are true and correct to the best of
my knowledge.

 

SWORN TO AND SUBSCRIBED before me, the undersigned authority, by the said

on the day of , 2020, to certify which witness

my hand and seal of office.

 

Notary Public in and for the State of Texas
Case 7:20-cv-00364 Document 1-3 Filed on 11/11/20 in TXSD Page 17 of 31

cause no, £-20.8680

MARIANO ANDRADE HERRADA § IN THE COUNTY COURT
§
§
VS. §
§ ATLAWNO. __
§
§
SALIM HIRMIZ and §
OVIE SERVICES, INC. § HIDALGO COUNTY, TEXAS

PLAINTIFF’S FIRST SET OF REQUEST FOR PRODUCTION TO THE
DEFENDANTS, SALIM HIRMIZ AND OVIE SERVICES, INC

TO: Defendant, SALIM HIRMIZ, at 25180 Ryan Road, Warren, Michigan 48091 or wherever
found or wherever found.

Defendant, OVIE SERVICES, INC., through their agent of service Stephanie Carver at

46450 Erb Drive, Macomb, Michigan, 48042, or wherever found.

COMES NOW Plaintiff, MARIANO ANDRADE HERRADA, in the above-styled and
numbered cause and files these Requests pursuant to Rule 196 of the Texas Rules of Civil Procedure,
and Plaintiff requires that Responses to the same be filed no later than fifty (50) days after the date
of service hereof. |

Plaintiff designates the manner of discovery to be by Defendants providing Plaintiff's
attorney with a photocopy or duplicate of each of the designated documents, records, or tangible
things in Defendant's possession, custody, or control, or by making the designated items available
for inspection, sampling, testing, photographing and/or copying at the office of Plaintiff's attorney.
If the requested documents, records, or tangible things cannot readily be copied, produced, and
delivered to Plaintiff's attorneys, or made available for inspection, sampling, testing,
photographing, and/or copying at the office of Plaintiff's attorney, Plaintiff is agreeable to

conducting discovery in the office of Defendant's counsel or Defendant's premises or obtaining
Case 7:20-cv-00364 Document 1-3 Filed on 11/11/20 in TXSD Page 18 of 31

CL-20-3681-D
delivery there from. Plaintiff will return Defendant's photographs, movies, videotapes, and
tangible unduplicated items to Defendants as requested by Defendants.

Plaintiff designates fifty (50) days after the date of service of these Requests for Discovery
and Production as the date to obtain custody of such items. Pursuant to Rule 196, Texas Rules of
Civil Procedure, these Requests for Production and Discovery are continuing in nature and require
supplementation as soon as is practical, but in no event less than thirty (30) days prior to the
beginning of trial, and specifically include supplementation regarding expert witnesses, and expert
witnesses’ reports, physical models, compilations of data, photographs or videos, and other
materials that have been prepared by, relied upon, reviewed by, or used by an expert.

DEFINITIONS AND INSTRUCTIONS

A. As used herein, the term "you", “your", or "Defendant" shall mean SALIM
HIRMIZ as well as your attorneys, agents, employees, and all other natural persons or business
or legal entities acting, or purporting to act, for or on your behalf whether authorized to do so or
not.

B. When used herein "Plaintiff means Plaintiff named in this cause of action.

C. When used herein "incident" or "occurrence" or mean the incident, which occurred
on October 1*, 2018 as described in Plaintiffs Original Petition.

D. The term "document" or "documents" shall mean all writings, correspondence records,
papers, books, treatises, publications, accounts, drawings, graphs, graphics, charts, movies,
photographs, written or electronically recorded or compiled notes, test results, or memoranda,
audio tape recordings, and video tape recordings of every kind, source, and authorship, both
originals and all non-identical copies thereof, together with all attachments and appendices, which

are in your possession, custody, or control, or known by you to exist, irrespective of whether such
Case 7:20-cv-00364 Document 1-3 Filed on 11/11/20 in TXSD Page 19 of 31

CL-20-3681-D

was intended for or transmitted internally by you, or intended for or transmitted to any other person
or entity, including without limitation any government agency, department, administrative agency,
or private entity or person. The term shall include handwritten, typewritten, printed, photocopied,
photographic, electronically recorded, or graphic matter. It shall also include communications in
words, symbols, pictures, audio recordings, films/movies, videotapes, and information stored in,
or accessible through, computers or other electronic information storage or retrieval systems,
together with the codes and/or programming instructions and other materials necessary to
understand and use such systems.

Further, to the extent that the information requested hereinafter exists within a computer,
computer retrieval system, computer recorded medium or other electronically recorded method
you are requested to reduce the information to paper copy.

E. The term "Person" shall include individuals, associations, partnerships, corporations,
and any other type of entity or institution whether formed for business purposes or any other
purposes.

F. Unless defined otherwise in an individual Interrogatory or Request for Production
"Identify", "Identity", or "Identification" have the following meanings:

1. When used in reference to a person, "identify", "identity", or "identification" means

to state his/her full name, present or last known residence address, present or last
known business address, and residence and business telephone numbers.

2. When used in reference to a public or private corporation, governmental entity,
partnership, association, or any other business entity, "identify", "identity", or

 

"identification" means to state its full name, present or last known business address

or operating address, the name of its chief executive officer and telephone number.
Case 7:20-cv-00364 Document 1-3 Filed on 11/11/20 in TXSD Page 20 of 31

CL-20-3681-D

3. When used in reference to a document, “identify”, "identity", or "identification" shall
mclude a statement of the following:
(a) the title, heading, or caption, if any, or such document; and
(b) the identifying numbers, letters, or combination thereof, if any, and the
significance or meaning of such numbers, letters, or combination thereof, if
necessary to an understanding of the document and evaluation of any claim of
protection from discovery; and
(c) the date appearing on such document; and if no date appears thereon, the answer
shall so state and shall give the date or approximate date on which such document
was prepared; and
(d) the number of pages and the general nature of description of such document
(i.e., whether it is a letter, memorandum, minutes of a meeting, etc.) with sufficient
particularity so as to enable such document to be precisely identified; and
(e) the name and capacity of the person who signed such document; if it was not
signed, the answer shall so state and shall give the name of the person or persons
who prepared it; and
(f) the name and capacity of the person to whom such document was addressed
and the name and capacity of such persons, other than such addressee, to whom
such document, or a copy thereof, was sent; and
(g) the physical location of the document and the name of its custodian or
custodians. |

4, When used in reference to a statement, "identify", "identity", or "identification" means

the following:
Case 7:20-cv-00364 Document 1-3 Filed on 11/11/20 in TXSD Page 21 of 31

CL-20-3681-D
(a) the identity of the person who made the statement, the person who took or
recorded the statement, and all persons present during the making of the statement;
and
(b) the date, location, and method by which the statement was taken and/or
recorded; and
(c) the identity of the person or persons who has present or last known possession,

custody, or control of the statement.

G. Ifany document which would be responsive to any interrogatory herein was, but is no

longer, in your possession or subject to your control, or is no longer in existence, identify each

document, in the manner defined hereinabove, and by additionally stating whether it is missing or

lost, it has been destroyed, it has been transferred voluntarily to others, or it has been otherwise

disposed of, and in each instance in which it has been destroyed, transferred, or disposed of:

1.

2.

Explain the circumstances surrounding such disposition; and

Identify the persons(s) directing or authorizing its destruction or transfer; and

The date(s) of such direction or authorization; and

Whether the document (or copies) are still in. existence, and if so, identify the

custodians(s) and its (or their) present locations(s).

H. "Expert" means any expert who is expected to testify at trial, either in your case in chief

or rebuttal, by deposition or live testimony, and any expert who has been informally consulted,

retained, or specially employed in anticipation of litigation or preparation for trial, but who will

not be called to testify, whose opinions or impressions, including any documents, tangible things,

test results, factual observations, data, or work product containing such impressions and opinions,

have been reviewed by a testifying expert.
Case 7:20-cv-00364 Document 1-3 Filed on 11/11/20 in TXSD Page 22 of 31

CL-20-3681-D
I. "Control" means within your possession, custody, or control and includes constructive
possession as long as you, your attorneys, agents, or representatives, whether natural persons or
business or legal entities, have superior right to compel the production from any third party,
whether natural persons or business or legal entities, and including any agency, authority, or
representative.
Respectfully submitted,

RUSHING LEGAL, PLLC.

» aaghy

S. Greg Rushing

Texas Bar No. 24513772
9610 Long Point Road, # 300
Houston, Texas 77055
Telephone: 713-574-5969
Facsimile: 888-441-5188
gregrushing@hotmail.com

 

ATTORNEY FOR PLAINTIFF

CERTIFICATE OF SERVICE

Thereby certify that on the date the Plaintiff's Original Petition and Certificate was filed, a
true and correct copy of the foregoing Requests for Production were forwarded to Defendants
together with Plaintiff's Original Petition. Please see the return of service of process for dates of
service of this Request for Production on the above-referenced Defendants.

BYryRig

S. GREG R@SHING”
Case 7:20-cv-00364 Document 1-3 Filed on 11/11/20 in TXSD Page 23 of 31

CL-20-3681-D
REQUEST FOR PRODUCTION

REQUEST FOR PRODUCTION NO. 1:

Any and all documents that demonstrate, reflect, relate to and/or substantiate a true and correct
copy of any and all statements given by Plaintiff, any witnesses, or any agent of the Defendants
regarding the incident that is the basis of this action whether oral or written.

RESPONSE:

REQUEST FOR PRODUCTION NO. 2:

Any and all documents that demonstrate, reflect, relate to and/or substantiate any and all
photographs, diagrams, or exhibits of the scene of the incident that is the basis of this action.

RESPONSE:

REQUEST FOR PRODUCTION NO. 3:

Any and all documents that demonstrate, reflect, relate to and/or substantiate any and all
photographs, video tapes or motion pictures of the Plaintiff taken by the Defendants or its
investigators since the date of the incident made the basis of this suit but prior to the initiation of this
litigation.

RESPONSE:
REQUEST FOR PRODUCTION NO. 4:

Any and all documents that demonstrate, reflect, relate to and/or substantiate any and all
copies of any insurance policies which would or might cover and/or include liability for injuries
arising out of the incident forming the basis of this suit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 5:

Any and all documents (including but not limited to any and all insurance policies and
declaration sheets) that demonstrate, reflect, relate to and/or substantiate any and all reservations of

rights agreements or understandings entered into between the Defendants and any and all insurance
companies. ,

RESPONSE:
Case 7:20-cv-00364 Document 1-3 Filed on 11/11/20 in TXSD Page 24 of 31

CL-20-3681-D

REQUEST FOR PRODUCTION NO. 6:

Any and all documents that demonstrate, reflect, relate to and/or substantiate any statements
of any witnesses to the incident made the basis of this suit or anyone who has any knowledge of the
facts surrounding this incident that is in the possession of the Defendants.

RESPONSE:
REQUEST FOR PRODUCTION NO. 7:

Any and all documents that demonstrate, reflect, relate to and/or substantiate a copy of the
incident report or investigation prepared for or by the Defendants prior to the initiation of litigation.

RESPONSE:

REQUEST FOR PRODUCTION NO. 8:

Any and ali documents that demonstrate, reflect, relate to and/or substantiate a true and correct
copy of any and all documents, reports, memoranda, scratch pads, or any tangible item prepared by
the Defendants, its agents, employees, or assigns, to report or document the incident and claim made
the basis of this suit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 9:

Any and all documents that demonstrate, reflect, relate to and/or substantiate a true and correct
copy of any and all documents, reports, or memoranda prepared by Defendants to report the claim by
the Plaintiff to the insurance carrier for the Defendants.

RESPONSE:
REQUEST FOR PRODUCTION NO. 10:

Any and all documents that demonstrate, reflect, relate to and/or substantiate any claim or
defense the Defendants intends to assert in this action.

RESPONSE:

REQUEST FOR PRODUCTION NO. 11:

Any and all documents that demonstrate, reflect, relate to and/or substantiate the insurance
policies identified in Answer to Defendant’s Interrogatories.

RESPONSE:
Case 7:20-cv-00364 Document 1-3 Filed on 11/11/20 in TXSD Page 25 of 31

CL-20-3681-D
REQUEST FOR PRODUCTION NO. 12:

Any and all documents that demonstrate, reflect, relate to and/or substantiate any previous
claims and/or lawsuits filed or threatened to be filed against the Defendants.

RESPONSE:
REQUEST FOR PRODUCTION NO. 13:

Any and all documents that demonstrate, reflect, relate to and/or substantiate communications
prepared prior to the initiation of litigation between the Defendants and his employer to report or

evaluate the incident that is the subject of this action.

RESPONSE:

REQUEST FOR PRODUCTION NO. 13:

All videotapes, drawings, files, graphs, charts and photographs of the location and/or
instrumentality of the incident.

' RESPONSE:

REQUEST FOR PRODUCTION NO. 14:

All videotapes and photographs of the incident, location, vehicles in question, persons involved,
exemplar vehicles, and Defendants, which may be offered into evidence at the trial of this matter.

RESPONSE:

REQUEST FOR PRODUCTION NO. 15:
Execute and return the attached Application for Copy of Driver Record.

RESPONSE:

REQUEST FOR PRODUCTION NO. 16:

Complete and legible photocopies of all written statements taken from Plaintiff, and/or any
Defendants, their agents, or representatives, by Plaintiff, or anyone acting on Plaintiff's behalf.

RESPONSE:
Case 7:20-cv-00364 Document 1-3 Filed on 11/11/20 in TXSD_ Page 26 of 31

CL-20-3681-D
REQUEST FOR PRODUCTION NO, 17:

Please produce any and all damage appraisals, repair estimates, repair bills or invoices
concerning your vehicle for damages that resulted from the incident made the basis of this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 18:

Please produce any and all photographs, video tapes or motion pictures of the damage done
to your vehicle as a result of this incident made the basis of this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 19:

Identify any screen names or other identities used on computer sites, social media sites,
and/or professional networking sites such as, but not limited to, Facebook, MySpace, Twitter, and
LinkedIn. (Please note that deleting information from these sites that is pertinent to this lawsuit
may result in a spoliation claim. Therefore, instructions are attached to download a complete copy
of your current Facebook profile so that it may be preserved for discovery and litigation purposes.)

RESPONSE:

REQUEST FOR PRODUCTION NO, 20:

Produce a copy of your Facebook profile with any and all entries, including, but not limited
to, documents, notes, videos, photographs, messages, comments, and postings, from the date of

the incident made the basis of this lawsuit to the present. (instructions on how to download a
Facebook profile are attached.)

RESPONSE:
Case 7:20-cv-00364 Document 1-3 Filed on 11/11/20 in TXSD Page 27 of 31

Cause No,CL-20-9681-D

MARIANO ANDRADE HERRADA § IN THECOUNTY COURT
§
§
VS. §
§  ATLAWNO.__
§
§
SALIM HIRMIZ and §
OVIE SERVICES, INC. § HIDALGO COUNTY, TEXAS

PLAINTIFE’S REQUEST FOR ADMISSIONS TO THE
DEFENDANTS, SALIM HIRMIZ AND OVIE SERVICES, INC.

TO: Defendant, SALEM HIRMIZ, at 25180 Ryan Road, Warren, Michigan 48091 or wherever
found or wherever found.

Defendant, OVIE SERVICES, INC., through their agent of service Stephanie Carver at

46450 Erb Drive, Macomb, Michigan, 48042, or wherever found.

COMES NOW MARIANO ANDRADE HERRADA, the Plaintiff in the above styled and
numbered cause, through her attomey of record and pursuant to Rule 198 of the Texas Rules of Civil
Procedure propounds the attached request for admissions to be answered by the Defendants within
fifty (50) days of the service of these requests for admissions.

Your attention is called to the following important provisions of Rule 168 of the Texas Rules
of Civil Procedure regarding admissions and their answers:

1. You shall answer each admission separately and fully under oath, and your answers will
be filed in the papers of this cause. |

2. These requests for admissions shall be signed by the party to whom they are directed.

3. To the extent possible, the requests for admissions are to be answered in spaces provided.

4. Your attorney in this case is not to sign or swear to the answers you have made to these

requests for admission.
Case 7:20-cv-00364 Document 1-3 Filed on 11/11/20 in TXSD Page 28 of 31

CL-20-3681-D

Respectfully submitted,

RUSHING LEGAL, PLLC.

» 3bugheg

S. Greg Rushigg

Texas Bar No. 24513772
9610 Long Point Road, # 300
Houston, Texas 77055
Telephone: 713-574-5969
Facsimile: 888-441-5188
gregrushine@hotmail.com

ATTORNEY FOR PLAINTIFF

CERTIFICATE OF SERVICE

Thereby certify that on the date the Plaintiff's Original Petition and Certificate was filed, a
true and correct copy of the foregoing Requests for Production were forwarded to Defendants
together with Plaintiff's Original Petition. Please see the return of service of process for dates of
service of this Request for Production on the above-referenced Defendants.

BYyphuy

S. GREG RUSHING _/

Page 2 of 3
Case 7:20-cv-00364 Document 1-3 Filed on 11/11/20 in TXSD Page 29 of 31

CL-20-3681-D

REQUESTS FOR ADMISSIONS

REQUEST FOR ADMISSION NO. 1:
Admit that Plaintiffis entitled to all relief which he seeks.

ANSWER:

REQUEST FOR ADMISSION NO. 2:
Admit that Plaintiff is not negligent.

ANSWER:

REQUEST FOR ADMISSION NO. 3:

Admit that the incident made the basis of this lawsuit did not arise from any acts or omissions of
Plaintiff.

ANSWER:

REQUEST FOR ADMISSION NO. 4:
Admit that Plaintiff's damages are in excess of $50,000.00.

ANSWER:

REQUEST FOR ADMISSION NO. 5:
Admit that Defendant was negligent as stated in Plaintiff's Original Petition.

ANSWER:

Page 3 of 3
Case 7:20-cv-00364 Document1-3 Filed on 11/11/20 in TXSD Page 30 of 3 Lrectronically Subr

10/2/2020 11:08
Hidalgo County ¢
Accepied by: Sandra Fa

CAUSE NO. CL-20-3681-D
THE STATE OF TEXAS
COUNTY OF HIDALGO

NOTICE TO DEFENDANT: “You have been sued. You may employ an attomney. If you or your attorney do
not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the

expiration of twenty (20) days after you were served this citation and petition, a default judgment may be taken
against you.”

To: OVIE SERVICES, INC.
REGISTERED AGENT STEPHANIE CARVER
46450 ERB DRIVE
MACOMB, MI 48042

OR AT SUCH OTHER PLACE AS THE DEFENDANT MAY BE FOUND

GREETINGS: You are commanded to appear by filing a written answer to the Plaintiff's petition at or before 10
o’clock A.M. on or before the Monday next after the expiration of twenty (20) days after the date of service

hereof, before the Honorable County Court At Law #4 of Hidalgo County, Texas, by and through the Hidalgo
County Clerk at 100 N. Closner, First Floor, Edinburg, Texas 78539.

Said Plaintiffs Petition was filed in said Court, on the Ist day of October, 2020 in this Cause Numbered CL-20-
3681-D on the docket of said Court, and styled,

MARIANO ANDRADE HERRADA
VS.
SALIM HIRMIZ; OVIE SERVICES, INC. DBA OVIE LOGISTICS EXPRESS

The nature of Plaintiff's demand is fully shown by a true and correct copy of Plaintiff's Plaintiff’s First Set Of

Interrogatories To The Defendants, Salim Hirmiz And Ovie Services. Inc accompanying this Citation and made a
part hereof.

NAME & ADDRESS OF ATTORNEY FOR PLAINTIFF:
S. GREG RUSHING
9610 LONG POINT RD STE 300
HOUSTON TX 77055

The officer executing this citation shall promptly serve the same according to requirements of law, and the
mandates hereof, and make due return as the law directs.

ISSUED AND GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at Edinburg, Texas this 2nd day of
October, 2020.

. ARTURO GUAJARDO, IR.

COUNTY CLERK, HIDALGO COUNTY, TEXAS
sor ae, 100 N. CLOSNER
: EDINBURG, TEXAS 78539

en

1 Y
oe BAC 8
Feapegs pant!

. 5
“ “
Mey senaaes?
2

#,
i?

Tena » Sos ale DEPUTY
SANDRA FALCON

  
Case 7:20-cv-00364 Documenti1-3 Filed on 11/11/20 in TXSD Page 31 of Shectronically Subr
10/2/2020 11:08

idaigo county
Accepted by: Sandra Fa
SHERIFF’S/CONSTABLE’S/CIVIL PROCESS
SHERIFF’S RETURN

Came to hand on the day of 20 > at o'clock

 

M., by Deputy (Sheriff/Constable)/Civil Process Server and to-wit the following:
DEFENDANT SERVED
Service was EXECUTED on the above referenced Defendant, in person, in Hidalgo County, Texas and served with

a true copy of this Citation, with the date of delivery endorsed thereon, together with the accompanying copy of the
Plaintiff's Petition, at the following

   

 

 

Date, time, and lace, wit; ’
Ov: é ‘Selvice sine halo ‘}b4sa ERB Dasve
NAME ; DATE 9/1 4199 viel Drbd PLACE Mecemh MI
”" 4) Pay
By: By:
DEPUTY SHERIFF/CONSTABLE

DEFENDANT NOT SERVED
Service was ATTEMPTED at the above address on the above referenced Defendant on the following date(s) and
time(s), but to no avail:

 

 

 

NAME DATE TIME PLACE
NAME DATE TIME PLACE
NAME DATE TIME PLACE
By; By:
CIVIL PROCESS SERVER DEPUTY SHERIFF/CONSTABLE

COMPLETE If YOU ARE A PERSON OTHER THAN A SHERIFE,
CONSTABLE OR CLERK OF THE COURT
In accordance to rule 107, the officer or authorized person who serves or attempts to serve a citation must sign the return. If
the return is signed by a person other than a sheriff, constable or the clerk of the court, the return must either be verified or be
signed under the penalty of perjury. A return signed under penalty of perjury must contain the statement below in

substantially the foltowing form:
“My name is MoE <Leysnum ofbirthis “7-/ y -~& | _and my address is

__I U 14 2s'. 6 A : } ¥. ___- I declare under penalty of perjury that the foregoing is true and correct
EXECUTED in U, Lal Sn County, state of Texas, on the ka off Oct ,20 Wo

ad
DECL T

F /s/4.2- pty FOO

If Certified by the Supreme Court of Texas
Date of Expiration /SCH Number
